Order entered May 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01483-CR

                         JEREMY DEMONE WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-30956-M

                                            ORDER
       Counsel has filed an Anders brief in this case. The brief recites that appellant pleaded

guilty and received deferred adjudication community supervision.          The appeal follows the

adjudication of appellant’s guilt. The reporter’s record of the original guilty plea hearing has not

been filed. The docket sheet in the clerk’s record reflects that the plea was taken by a magistrate

and that Heather Vezina is the court reporter who recorded the proceeding.

       Accordingly, we ORDER Belinda Baraka, as official court reporter of the 194th Judicial

District Court, to coordinate with court reporter Heather Vezina to file the reporter’s record of

the November 23, 2010 guilty plea hearing. The reporter’s record of the hearing is due by JUNE

19, 2015.
        We note that in his motion to withdraw, counsel states that he has provided appellant a

copy of the clerk’s and reporter’s record. Accordingly, we ORDER counsel to provide appellant

with a copy of the reporter’s record of the November 23, 2010 guilty plea hearing by JUNE 26,

2015.

        We DIRECT the Clerk to send copies of this order to Belinda Baraka, official court

reporter of the 194th Judicial District Court, and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE